 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDPPG Industries, Inc. and International ChemicalWorkers Union, Local 45, AFL-CIO. Case 6-CA-12727March 26, 1981DECISION AND ORDEROn June 10, 1980, Administrative Law JudgeCharles M. Williamson issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and the Respondent filed limited cross-exceptionsand a brief in support thereof and in partial supportof the Administrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint herein alleges that the Respond-ent failed to bargain collectively by refusing to fur-nish the Union with certain work evaluation re-ports, called rating sheets, and related documentsconcerning temporary summer employee EmilyMitchell, whose premature "release" for unsatisfac-tory job performance the Union is attempting togrieve.The Respondent concedes that it refused to fur-nish the requested information, contending that theinformation sought is not relevant to the Union'sresponsibilities as the statutory representative of theRespondent's production and maintenance employ-ees and further that, even if it were relevant, theUnion has clearly and unmistakably waived itsright to it.Specifically, as to relevancy, the Respondent as-serts that Mitchell's status as a temporary summeremployee does not warrant her inclusion in the unitrepresented by the Union, that indeed no unit de-termination requiring the inclusion of temporarysummer employees has ever been made, and there-fore that neither the information sought, involvingthe work performance record of a nonunit employ-ee, nor the tenure of that individual relates to mat-ters concerning which the Respondent has an obli-gation to bargain. The Respondent, in challengingthe relevancy of the information sought, also as-serts that there is no showing that it relied on thedocuments in question in deciding to terminateMitchell.Alternatively, the Respondent contends that theUnion has waived whatever right it may have hadto the requested information, as evidenced by thelabor agreement applicable hereto and by the par-ties' conduct during their long history of collectivebargaining.255 NLRB No. 41Having considered the broad standard of rel-evancy applicable to requests for information bear-ing upon the underlying grievance herein,' butwithout addressing the questions raised by the Re-spondent's "bargaining-unit" contention, the Ad-ministrative Law Judge held that the informationrequested by the Union is clearly relevant in thiscase. We agree.Moreover, our conclusion in this regard is not al-tered by the fact that, arguably, Mitchell and theother temporary summer employees would nothave been included in the unit here involved, andtherefore would not be covered by the labor agree-ment, as the Respondent asserts, were the Board tohave initially passed on the matter in a determina-tion of the unit appropriate for the purposes of col-lective bargaining. For the parties have since evi-denced by their conduct their intention to treattemporary summer employees as if they were in-cluded, and we so find. Thus, as found by the Ad-ministrative Law Judge, the Respondent permittedthe Union to meet with the newly hired summertemporaries, solicit their membership in the Union,encourage them to sign dues-checkoff authoriza-tions-indeed making payroll deductions when soauthorized-and, finally, permitted the Union torepresent temporaries in the prosecution of griev-ances.2In these circumstances, we reject the Re-spondent's contention that the summer temporaries,who clearly perform work covered by the con-tract, are nevertheless excluded from the unit herein question, as evidenced by their failure to qualifyfor certain perquisites and fringe benefits enjoyedby others under the collective-bargaining agree-ment. Accordingly, we find that the informationrequested by the Union is relevant to matters con-cerning which the Respondent has an obligation tobargain.There remains only the question whether theUnion has clearly and unmistakably waived its stat-utory right to the requested information.3The Ad-See Safeway Stores. Inc.. 236 NLRB 1126 (1978), and the cases citedtherein.2 In addition to the Cross grievance, discussed infra, the record revealsthat in 1975 the Union represented Steve McDiffitt, a temporary employ-ee, at a second-step hearing in connection with his grievances over a dis-ciplinary supension. Significantly, in neither case did the Respondentassert that the grievance was inappropriate because the grievant was out-side the bargaining unit.3 We find no merit in the Respondent's additional argument that to re-quire the production of the requested rating sheets would contravene theBoard's policy of discouraging unreasonably broad prearbitral disclosure.To the extent that the Respondent relies on Anheuser-Busch. Inc., 237NLRB 982 (1978), in support of this argument, such reliance is mis-placed. In that case, the Board held that the statutory obligation to fur-nish information does not extend to requests for witness statements ob-tained during the course of an employer's investigation of employee mis-conduct. There is a fundamental difference between those statements andthe information sought herein. In this case, possession of Mitchell's ratingContinued PPG INDUSTRIES, INC.297ministrative Law Judge concluded that it had. Inthis respect, he found that in 1956, some 23 yearsprior to the events giving rise to this proceeding,the parties entered into an agreement, in settlementof a controversy concerning the discharge of atemporary employee, which in part provided thatsuch employees shall have no recourse to thegrievance and arbitration provisions of their laborcontract. Inferentially, the Administrative LawJudge also found that this agreement was carriedover, without any material modifications, into theparties' current contract. We disagree.Examination of the 1956 "settlement agreement,"to which the Administrative Law Judge refers andupon which his findings and conclusions are based,establishes beyond doubt that the document inquestion is no more than an "Industrial RelationsReport" prepared contemporaneously by an un-identified agent of the Respondent covering the"Regular Union-Management Semi-Monthly Meet-ing" held by the parties on August 21, 1956.4Thereport summarizes discussions pertaining to a vari-ety of plant problems including one captioned:"Discharge of Plant Probationary Employees."5Therein, the Respondent stated that a controversyhad arisen over the "discharge" of one Cross (atemporary employee), with the Union taking theposition that this individual should have been "re-leased" in accordance with contract provisions ap-plicable to probationary employees6and not "dis-charged for just cause" under another provision ofthe agreement.7The report also stated that, al-though, in the future, the Respondent would proc-ess similar cases by "releasing" probationary (andtemporary) employees under article XIII, markingtheir papers accordingly, it would not, in the caseof Cross, reverse the action taken; namely, record-ing that individual as having been discharged forgood cause under article VIII.The report does note that the Union did notgrieve over the basic decision to terminate Cross.sheets would enable the Union to weigh the merits of her underlyinggrievance before deciding whether or not to pursue the grievance at all.This, obviously, would foster rather than diminish the integrity of thegrievance and arbitration process. Accordingly, we find that the informa-tion here in question falls clearly within the ambit of N.LR.B. v. AcmeIndustrial Co., 385 U.S. 432 (1967), and that, absent waiver, the Respond-ent has a statutory duty to furnish it pursuant to the Union's request.4 There is no evidence that a copy of the report was ever tendered tothe Union.s This portion of the Respondent's report is quoted in its entirety inthe section of the Administrative Law Judge's Decision entitled "Analy-sis."Artn. XIII, sec. A, par. I(b), provides that: "The Company shall havethe exclusive right during this probationary period to release from thepayroll any such employee found unsatisfactory."I Art. Vil states that: "The Company retains the right to discharge orsuspend all employees, but the Company shall not discharge or suspendany employee without just cause, and any such employee shall, at thetime of his suspension or discharge, be given the reason therefor in writ-ing, and the Union notified of such action...."However, on the record before us, the reason forthus limiting the scope of the grievance remains amatter for speculation. Although the Respondentnow contends that the Union's failure to grieveover the basic decision to let Cross go demon-strates that it waived that right during the give-and-take of bargaining, the Respondent's report issilent in this respect.8While it is conceivable thatthe Union may have acquiesced in the Respond-ent's view that article XIII permits the release ofprobationary (and temporary) employees withoutrecourse to the grievance and arbitration provisionsof their collective-bargaining agreement, it is justas plausible that the Union pressed only for Cross'termination under less prejudicial conditions be-cause it viewed the evidence in its possession aswarranting no further relief. Therefore even assum-ing that the Respondent's report contains no inac-curacies in the summary of what transpired be-tween the parties in connection with the Crossgrievance, this evidence falls far short of establish-ing that, thereafter, the Union clearly and unmis-takably waived its right to grieve over the termina-tion of temporary employees or to obtain informa-tion relevant to such a grievance.9Neither are we willing to view article XIII itselfas a waiver of such rights in view of the broad ar-bitration provision applicable hereto,°which per-mits arbitration of any grievance "involving allegedviolations with respect to the application or inter-pretation of the terms" of the parties' collective-bargaining agreement. It is, of course, possiblethat Mitchell's grievance may be deemed not cog-nizable under the contract here involved in view ofthe language contained in article XIII, pertainingto the Respondent's "exclusive right" to releaseprobationary employees; but that question concern-ing arbitrability is not one for this forum to decide.Indeed, as we stated in Safeway,'20 The Administrative Law Judge therefore errs insofar as he concludesthat the Union agreed, much less contended, that temporary employeeshad no recourse through the Union in the event of their separation.9 Similarly, the failure of the Union to grieve specifically over the ter-mination of probationary or temporary employees during the ensuingyears would not cause us to reach a different conclusion, as the reasonstherefor are likewise a matter for speculation.'0 Art. VII, par. I. of the parties' current collective-bargaining agree-ment states:Only grievances involving alleged violations with respect to theapplication or interpretation of the terms of this agreement may besubmitted by either party to arbitration. The Arbitrator shall have noauthority to add to, take from, change or modify any of the terms ofthis Agreement nor shall he have any authority in the making of anew Agreement" Cf. Boston Mutual Life Insurance Company, 170 NLRB 1672 (1968)wherein the Board found specifically that an arbitration provision "plain-ly restricts the arbitration coverage of the agreement to those employeeswho have completed their probationary period."'2 Safeway Stores. Inc., 236 NLRB 1126, fn. 1.PPG INDUSTRIES, INC. 297_, _ 298DECISIONS OF NATIONAL LABOR RELATIONS BOARD..before a union is put to the effort of arbi-trating even the question of arbitrability, it hasa statutory right to potentially relevant infor-mation necessary to allow it to decide if theunderlying grievances have merit and whetherthey should be pursued at all.In sum, we find that the Union did not clearlyand unmistakably waive its right to the informationhere in question and, accordingly, that by refusingto furnish such information to the Union pursuantto its request the Respondent failed to bargain col-lectively in violation of Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,PPG Industries, Inc., New Martinsville, West Vir-ginia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively with Interna-tional Chemical Workers Union, Local 45, AFL-CIO, as the exclusive bargaining representative ofits employees, by refusing to furnish it with re-quested information consisting of certain workevaluation reports, called rating sheets, and relateddocuments pertaining to Emily Mitchell.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Furnish, upon request, to InternationalChemical Workers Union, Local 45, AFL-CIO,the work evaluation reports, called rating sheets,and related documents pertaining to Emily Mitch-ell.(b) Post at its New Martinsville, West Virginia,plant copies of the attached notice marked "Ap-pendix."13Copies of said notice, on forms pro-vided by the Regional Director for Region 6, afterbeing duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said1A In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith International Chemical Workers Union,Local 45, AFL-CIO, as the exclusive bargain-ing representative of our employees, by refus-ing to furnish it with requested informationconsisting of certain work evaluation reports,called rating sheets, and related documentspertaining to Emily Mitchell.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL, upon request, furnish to Interna-tional Chemical Workers Union Local 45,AFL-CIO, the work evaluation reports, calledrating sheets, and related documents pertainingto Emily Mitchell.PPG INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASECHARLES M. WILLIAMSON, Administrative Law Judge:This case was heard before me at Wheeling, West Vir-ginia, on March 18, 1980, pursuant to a complaint andnotice of hearing issued on October 31, 1979. The com-plaint was bottomed on a charge filed on September 10,1979, alleging that PPG Industries, Inc., herein calledRespondent, violated Section 8(aX1) and (5) of the Actby its refusal to furnish the Charging Party certain ratingsheets maintained by its supervisory force concerning thejob performance of temporary employee Emily Mitchell.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsell and Re-spondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation with facilitieslocated in several States of the United States, is engagedI This term is used to designate counsel for the General Counsel. PPG INDUSTRIES. INC.299in the manufacture and nonretail sale of glass, paints, andrelated products. At all times material herein, Respond-ent, during the course of its operations, purchased goodsand materials valued in excess of $50,000 directly fromsuppliers located outside the State of Pennsylvania andthe State of West Virginia, respectively, for use at itsPennsylvania and West Virginia facilities. During thesame period of time, Respondent shipped goods and ma-terials valued in excess of $50,000 from its New Martins-ville, West Virginia, facility, which is the only facility in-volved in this proceeding, to points and places outsidethe State of West Virginia. The Respondent admits, andI find, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATIONRespondent admits, and I find, that the InternationalChemical Workers Union, Local 45, AFL-CIO, hereaf-ter designated the Union, is and has been at all times ma-terial herein a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICEA. Appropriate UnitThe Respondent admits, and I find, that the Union hasbeen, at all times material herein, the exclusive repre-sentative for purposes of collective bargaining of em-ployees in a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.The appropriate unit is as follows:2All of its production and maintenance employees atthe Natrium Plant of P.P.G. Industries, Inc., Chemi-cal Division, New Martinsville, West Virginia, in-cluding janitors, cleaners, and laboratory employees(analysts and sample carriers) but excluding all fore-men, office clerical employees, plant clerical em-ployees, chemists, technicians, guards, professionalemployees and supervisors as defined in the Nation-al Labor Relations Act, as amended.B. The Discharge of Emily Mitchell and the Union'sRequest for InformationOn May 15, 1979, Emily Mitchell, daughter of an en-vironmental control specialist employed by Respondent,was hired as a temporary summer employee. Mitchell, acollege student who planned to return to school in thefall, was assigned to Respondent's utility crew. At thetime of hire, the Union was allowed to solicit member-ship from Mitchell and other summer temporary employ-ees. Mitchell opted to join the Union. Union dues andinitiation fees were deducted from her paychecks.2 There are minor variances between the unit as pled in the complaintand that set forth in the latest collective-bargaining contract between theUnion and Respondent. See G.C. Eh. 2, art. II, p. 2. The parties agreed.at my suggestion, that the unit set forth in the collective-bargainingagreement should take precedence in the event the variances became ma-terial in the decision of the issues. The unit set forth above is the one inG.C. Exh. 2, art. II. I do not find the variances to be matters of sub-stance.Mitchell was hired under a temporary summer em-ployee program the Respondent has intermittently fol-lowed since the early 1940's. In the past 15 years, thepractice has been to hire as summer temporary employ-ees only college students related to individuals workingon a permanent basis at Respondent's plant. The posi-tions are divided between relatives of rank-and-file em-ployees and supervisory personnel. Article XIII,A,l(c) ofthe current collective-bargaining contract permits thehire of employees on a temporary basis between May 15and September 15 of any year. Such temporary employ-ees must be apprised of their temporary status, indicatedas "temporary" on the seniority roster, and are not per-mitted to bid on posted jobs. Any summer temporaryemployees who are transferred by Respondent from tem-porary to permanent status must be considered as newhires as of the date of the transfer. The Union must benotified of the transfer. (G.C. Exh. 2, art. XIII,A,l(c).)The significance of the transfer provision is found inGeneral Counsel Exhibit 2, article XIII,A,l(a) and (b):I. Plant seniority of an employee is measured byyears, months and days from the start of his con-tinuous service with the Company at its Natrium,West Virginia, plant.(a) New employees shall be considered as proba-tionary employees for a period of sixty (60) days ofwork and shall not be considered as having any se-niority until this period is satisfactorily completed,at which time seniority shall revert to his first dayof work.(b) The Company shall have the exclusive rightduring his probationary period to release from thepayroll any such employee found unsatisfactory.Respondent released Mitchell from its employ on July6, 1979.3Following a telephone conversation with Mitchell,Local 45's then vice president, Melvin Montes, filed agrievance with the secretary of Respondent's director oflabor relations on July 9, 1979. In pertinent part, thatgrievance (G.C. Exh. 3) states as follows:This grievance is being filed by Local 45,I.C.W.U., as per Article 8, paragraph 4, on behalfof Emily Mitchell who was discharged on FridayJuly 6. We believe this discharge was without "justcause" and is a violation of Article 8, paragraph 2.We also believe the Company's failure to givewritten notice of their reasons for this action to theemployee and to the Union is a further violation ofArticle 8, paragraph 4.Article 8, paragraph 4, of the collective-bargainingagreement provides, inter alia, that disciplinary actiontaken against an employee "involving suspension and dis-charge" may be submitted at the second step of the3 General Counsel contends in his brief that Mitchell was "terminat-ed." As will be seen, infra. the collective-bargaining agreement makesmeaningful distinctions between "discharge" and "release." "Termina-tion" is nowhere used in that agreement in this context.PPG INDUSTRIES. INC. 299 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance procedure. Article 8,4paragraph 2, whichMontes alleged was violated by Mitchell's discharge,states as follows:2. The Company shall not discharge, suspend, ordiscipline any employee without just cause, and anysuch employee shall, within twenty-four (24) hoursof his suspension or discharge, be given the reasontherefor in writing, and the Union notified of suchaction. If the Company determines that a meeting toreview the incident is to be held, such meeting shallbe held within ninety-six (96) hours of an allegedviolation. .... If an investigation proves that a dis-charge was without just cause, Management shallreinstate said employee and pay full compensationat his regular rate for time lost and return to him allseniority rights; but if the investigation shows thatthe discharge should be converted into some lesserform of disciplinary action, the determination of anycompensation for time lost should be discussed be-tween the Company and Union with an effort madeto arrive at a mutually satisfactory settlement.Within forty-eight (48) hours after the close of areview meeting, or if no meeting is held, withinninety-six (96) hours of the suspension or discharge,the Union and the employee shall be given a writ-ten notification of the charges and action taken.On July 10, 1979, Montes called JoAnn McElway, thesecretary to Respondent's director of labor relations,Fauber. He requested of McElway "any information, in-cluding rating sheets that the company had used in sus-taining the discharge of Emily Mitchell...." (Emphasissupplied.) McElway stated that she would pass the re-quest along to Fauber but that she "doubted seriously ifwe would get that information."5When Montes talkedpersonally with McElway the next day, July 11, 1979,McElway told him that Fauber had decided not to givethe Union the information. McElway asserted thatFauber had told her temporary employees were not cov-ered under the bargaining agreement. As a result of whatMcElway told him on July 11, 1979, Montes presented awritten request on July 16, 1979, for information relatingto Mitchell's case. This request was given to Respond-ent's officials, Richard Cole and Jim Fauber, at a meet-ing set up to determine the agenda for a regular union-management meeting to follow the next day. Accordingto Montes neither Cole nor Fauber responded to thewritten request. This request (G.C. Exh. 4) states as fol-lows:4 The contract employs Roman numerals and the grievance quotedabove employs Arabic numerals to designate the respective articles of thecontract. In the context of discussing the grievance, I will employMontes' usage.I Rating sheets are kept by Respondent's supervisors on all employees.They contain supervisors' periodic comments and evaluations of employ-ee job performance. Mitchell's rating sheets were subpenaed and are inthe record as G.C. Exh. 8(a)-(d). The sheets for temporary summer em-ployees are done on the same form as those for probationary and regularfull-time employees as it is not worthwhile for Respondent to create aseparate form for the temporary employees who are relatively few innumber.For the Union to process and attempt to settleG-38 on behalf of Union member Emily Mitchell itis necessary that we be furnished any written mate-rial, such as work related rating sheets or anythingelse that may have been used to sustain her dis-charge.I made the request for these materials over thetelephone to Jo Ann on July 10, 1979. This requestwas later denied. I am again making the request forinformation and ask that the Company please recon-sider its position.After further correspondence between the Respondentand the Union (G.C. Exh. 5) on the Mitchell case, Rich-ard Cole, Respondent's assistant director of employee re-lations, wrote then president of the Union local, Joe Wil-liams, on August 23, 1979 (G.C. Exh. 6):The purpose of this letter is to respond to yourmemo of August 8, 1979.It is the Company's position as authorized by theLabor agreement, for probationary employees andnot restricted by it for temporary employees andheretofore accepted in practice, that an employeenot having seniority status may be released any timeat the Company's discretion. Additionally, that thisexclusive right of management is not subject toreview in the grievance procedure or arbitration. Itrust this will clarify the Company's position and re-solve this issue.The record is clear that neither the rating sheets norany other form of documentation having to do with Mit-chell's case has been provided the Union.C. Contentions of the PartiesThe General Counsel contends that the requested in-formation is relevant to Mitchell's grievance and arbitra-tion proceeding and that Respondent is therefore obligat-ed to provide it under principles established in N.L.R.B.v. Acme Industrial Co., 385 U.S. 432, 447-448 (1967), andWorcester Polytechnic Institute, 213 NLRB 306, 308(1974). Respondent argues that the General Counsel hasnot met the burden of showing that the rating sheets arerelevant to the Mitchell proceeding; that if ever theUnion had a right to the information, that right has beenwaived; that a finding of violation of Section 8(a)(1) and(5) would necessarily result in a finding that temporaryemployees constitute a portion of the unit appropriate forpurposes of collective bargaining and thus erode theprinciples of Section 7, 8, and 9 of the Act; and thatthere is no statutory duty on the part of an employer toturn over to a collective-bargaining representative, at itsrequest, all evidence in its possession relating to a griev-ance which the collective-bargaining representative be-lieves may be "relevant."D. AnalysisFor the reasons set forth below, I find that the com-plaint must be dismissed because the Union waived itsright to the production of the rating sheets and other PPG INDUSTRIES, INC.301documentation relating to Mitchell's release. This waiveroccurred because the Union, in 1956, gave up its right tofile grievances and proceed to arbitration in cases involv-ing summer temporary employees.An employer has a duty to furnish information to acollective-bargaining representative so that the repre-sentative can intelligently decide whether to proceed ona grievance. N.LR.B. v. Acme Industrial Co., 385 U.S.432 (1967); Safeway Stores, Inc., 236 NLRB 1126 (1978);Worcester Polytechnic Institute, 213 NLRB 306 (1974);The Timken Roller Bearing Company, 138 NLRB 15(1962), enfd. 325 F.2d 746 (6th Cir. 1963). This duty isbased on not only a policy that a party opponent is enti-tled to relevant information to evaluate its position, butalso on the proposition that an exchange of informationmay eliminate nonmeritorious grievances. As the Su-preme Court has stated in the Acme case, supra:Arbitration can function properly only if the griev-ance procedures leading to it can sift out unmeritor-ious claims. For if all claims originally initiated asgrievances had to be processed through to arbitra-tion, the system would be woefully overbur-dened. .... It [Respondent's refusal to provide rele-vant information] would force the Union to take agrievance all the way through to arbitration with-out providing the opportunity to evaluate the meritsof the claim.The threshold decision as to the relevancy of the re-quested information is to be made by the Board.N.LR.B. v. Acme Industrial Co., supra; Tool and DieMakers' Lodge No. 78 of District No. 10 of the Internation-al Asssociation of Machinists and Aerospace Workers, AFL-CIO (Square D Company, Milwaukee Plant), 224 NLRB111 (1976) (an 8(b)(3) case involving a Union's refusal toprovide information but decided on ground that relevan-cy of desired information was to be determined by Boardand not by subjective opinion of one of the parties.) Thestandard of relevancy is a broad one. Acme, quoting, 4Moore, Federal Practice, Section 26.16[1], pp. 1175-76 (2ded. 1957), makes it a "discovery type standard" based"upon the probability that the desired information wasrelevant. .. ." See Safeway Stores, Inc., 236 NLRB 1126,1128 (1978), a discussion by Administrative Law JudgeRussell L. Stevens affirmed by the Board. In the instantcase this, "threshold decision" as to relevancy is not dif-ficult to make. The rating sheets involved are in evi-dence as General Counsel Exhibit 8(a)-(d). They containsupervisory comments on Mitchell's job performancewhich would clearly be relevant to a decision to end heremployment. That Respondent has chosen, as a policy,not to use these documents in arbitration proceedingsdoes not, as it argues in its brief, make their content irrel-evant. Respondent's argument makes one of the partiesto a dispute the arbiter of relevancy. This propositioncontradicts the teachings of the Acme and Tool and DieMakers' cases." Respondent's argument that Mitchell al-l Respondent did not make, nor have I considered, the argument thatthe grievance involved refers to Mitchell's discharge as failing to meetthe "just cause" standard of the contract whereas Mitchell. as a summertemporary employee, may not have been eligible for the protections ofready knew and had conveyed to the Union the reasonsfor her severance is equally unavailing. AMCAR Division,ACF Industries, Inc., 231 NLRB 83, 93 (1977); TheKroger Company, 226 NLRB 512 (1976).The Union and Respondent dealt with the question oftemporary and probationary employees in 1956. On July27, 1956, temporary employees R. Lee Cross and Frank-lin Johnson were discharged by the Respondent. (Resp.Exh. 12.) Nothing further was heard of Johnson, butCross wrote a letter to Respondent on July 28, 1956,protesting his discharge "which was given without ex-planation or just cause." (Resp. Exh. 9.) At a union man-agement meeting on August 9, 1956, the Union broughtto the Respondent's attention the fact that Cross andJohnson were designated "discharged" at the time oftheir separation and that this procedure was improperunder the then existing collective-bargaining contract.The Union contended "that plant probationary employ-ees who are separated from the payroll without recoursedo not fall within the provisions of Article VIII, butrather fall within the provisions of Article XIII, SectionA-l, a and b." (Emphasis supplied.) The Union then sug-gested that the "Company adopt the procedure of sepa-rating these people on the basis of 'release' and that thestamp quoting the provisions of Article VIII of the con-tract be remained from the separation papers on anysuch plant probationary employee so separated." Re-spondent stated that they were in basic agreement butwanted to check to determine "if this will in any wayaffect a separated plant probationary employee's unem-ployment compensation benefits." (Resp. Exh. 5, p. 2.)On August 21, 1956, the parties agreed on a procedure tobe followed thereafter7(Resp. Exh. 6):DISCHARGE OF PLANT PROBATIONARY EMPLOYEES:(Re Vol. II, No. 40 August 9, 1956, page two.) Itwill be remembered that at the last regular meetingthe Union said that our procedure of terminatingplant probationary employees on a "discharge"basis was in conflict with Article XIII, Section A-l(a) and (b), of the Contract. It is their contentionthat termination of these employees should be on a"release" basis. It has been our past practice to sep-arate these probationary employees as "discharged."At the last meeting, the Company agreed to checkwith the West Virginia Unemployment Compensa-tion Bureau to determine whether change in termi-nology on separation papers would in any wayaffect the compensation benefits due these people.The Union at this time inquired as to our findings.The Union was told that separating plant probation-ary employees on a "release" basis and markingtheir papers accordingly will in no way affect thesebenefits. Consequently, in the future, when a newemployee within his probationary period is found tothe "just cause" standard. If Mitchell was not so eligible, informationsought by the Union to evaluate "just cause" would be, strictly speaking,irrelevant As the argument depends on Mitchell's status-a result of col-lective bargaining-I believe it to be more appropriately cast in the formof discussion concerning waiver.' The contemporary contract is in evidence as Resp. Exh. 7. Its rele-vant terms do not differ materially from the current contract.PPG INDUSTRIES, NC. 301 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe unsatisfactory, he will be separated as "released"and his papers marked accordingly.This controversy arose over the recent dischargeof two young plant probationary employees. Theirseparation papers were marked "discharge" and theprovisions of Article VIII, concerning recoursethrough the Union for discharge had been stampedon the papers. One of these young men, ex-employ-ee R. Lee Cross, took advantage of the citation ofArticle VIII, and filed a protest. The Union doesnot contend that we must process his grievance butstates that we should mark his papers "released,"without reference to Article VIII of the Contract.As mentioned in the foregoing paragraph, the Com-pany is willing to disregard its prior practice in thisrespect and will process future cases as suggestedby the Union. However, the Company will not atthis time reverse its position on the Lee Cross dis-charge. Matter closed.While the above discussions refer to "probationary"employees, other evidence makes it clear that Cross andJohnson were temporary employees of the same status asMitchell. Respondent's witness Fauber so testified and Icredit him. Additionally, Respondent Exhibit 8, the 1956discharge slip of Cross, clearly shows him as a memberof the Respondent's utility crew designated "Temp." (fortemporary).8Respondent Exhibit 10 is a letter written toCross by Respondent's then Assistant to Director of In-dustrial Relations Albert E. Alba on August 6, 1956, 3days prior to the August 9, 1956, meeting discussedabove. Copies of this letter were sent to Union Official J.L. Batton who was present for the Union at the August9 and 21, 1956, meetings between the parties. While Re-spondent Exhibit 10 implies in its first paragraph thatCross was in probationary status as of the time of his dis-charge, the third paragraph specifically identifies him asbeing "on temporary status." See also Respondent Exhib-it 12 where both Cross and Johnson, the two dischargeesof July 27, 1956, are identified as "temporary employ-ees."Respondent's witness Fauber, when questioned aboutthe simultaneous use in 1956 of the terms "probationary"and "temporary" to classify employee Cross, crediblytestified:The temporary employees were, as now, on atemporary status and were not under probation andat that time 11956] if a temporary employee had hisservice terminated, he was classified as being dis-charged to the same extent that a probationary em-ployee could be discharged without recourse. [Em-phasis supplied.]This testimony was undenied and is consistent with theusage of the parties to the August 1956 conversationswhich group "probationary" and "temporary" employees(such as R. Lee Cross) in the same functional categoryunder the collective-bargaining contract-those without"recourse through the Union for discharge. (See Resp.s The "discharge stamp" at which the Union took offense in theAugust 6, 1956. meeting appears on Resp. Exh. 8.Exh. 6.) I therefore find that in 1956 the parties (1)grouped together "probationary" and "temporary" em-ployees as regards their right to recourse through theUnion in the event such employees should be separatedfrom Respondent's employ; (2) the Union agreed (indeed,it contended) that employees in these categories had norecourse through the Union in the event of their separa-tion; and (3) employees in the "probationary" and "tem-porary" categories were to be "released" rather than"discharged," the difference in wording reflecting a realdifference in the right under the contract to employ thegrievance and arbitration procedures. These findings areconsistent with the wording of the agreement betweenthe parties which at article XIII, A(l)(b), refers to "re-lease" of probationary employees and at article VIIIrefers to "discharge" of employees.A contrary finding that temporary employees have re-course to the grievance and arbitration procedure wouldresult in an anomalous situation whereby such temporarysummer employees would possess rights under the con-tract in excess of regular long-term employees during the60-day probationary period. While such a contract is notbeyond the legal power of the parties to create, I find itexceedingly doubtful that they intended to create thisresult purely by verbal implication.9Accordingly, I find that the Union, by its conduct atthe August, 1956 meetings and subsequent collateralpractice"' in regard to temporary and probationary em-ployees, clearly waived its right to contest Mitchell'sseparation under the grievance and arbitration provisionsof the contract. Under these circumstances, I do not findthat it will effectuate the policies of the Act to employthe coercions of Section 8(a)(1) and (5) to order a Re-spondent with a 36-year history of peaceful collectivebargaining at this location to produce information con-cerning a subject so waived. Boston Mutual Life Insur-ance Company, 170 NLRB 1672 (1968).9 The General Counsel addressed himself to this dilemma in his brief.He could only resolve it by denying that the 1956 negotiations betweenthe parties left probationary employees without recourse to the Union inthe event of their release. This cutting of the Gordian knot I find com-pletely contradictory to the undenied evidence of Resp. Exh. 6. TheGeneral Counsel also surmised that the wording of article XIII of thecontract showed that Respondent's "exclusive right" to release probation-ers was limited by the phrase "found unsatisfactory." He then reasonsthat the inclusion of this limitation "implies" that any employee who feelsit "has been violated" may protest through the grievance and arbitrationprocedure. I do not read "found unsatisfactory" as a limitation. Addition-ally, I find no evidence that the parties intended to set up two separatestandards for "discharge" and "release" under the grievance and arbitra-tion procedure. one of "just cause" and the other of "satisfaction." Final-ly, the General Counsel's surmise ignores the Union's conduct in 1956and the undenied fact that no grievance involving the release of a proba-tionary employee has ever been filed by the Union.lU It is well settled that in ambiguous contractual situations, the Boardwill look to collateral evidence of the intent of the parties. W-I CanteenService. Inc., 238 NLRB 609 (1978). and cases cited therein (intent of no-strike clauses). PPG INDUSTRIES, INC. 303CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in the unfair laborpractice alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]